

	

		II

		109th CONGRESS

		1st Session

		S. 1537

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  provide for the establishment of Parkinson’s Disease Research Education and

		  Clinical Centers in the Veterans Health Administration of the Department of

		  Veterans Affairs and Multiple Sclerosis Centers of Excellence.

	

	

		1.Parkinson’s Disease Research,

			 Education, Clinical Centers, and Multiple Sclerosis Centers of

			 Excellence

			(a)Requirement for

			 establishment of centers

				(1)In

			 generalSubchapter II of

			 chapter 73 of title 38, United States Code, is amended by adding at the end the

			 following:

					

						7329.Parkinson’s disease

				research, education, and clinical centers and multiple sclerosis centers of

				excellence

							(a)DesignationThe Secretary, upon the recommendation of

				the Under Secretary for Health and pursuant to the provisions of this section,

				shall—

								(1)designate—

									(A)at least 6 Department health care

				facilities as the locations for centers of Parkinson’s disease research,

				education, and clinical activities and (subject to the appropriation of

				sufficient funds for such purpose); and

									(B)at least 2 Department health care

				facilities as the locations for Multiple Sclerosis Centers of Excellence

				(subject to the appropriation of sufficient funds for such purpose); and

									(2)establish and operate such centers at such

				locations in accordance with this section.

								(b)Existing

				facilities; geographic distributionIn designating locations for centers under

				subsection (a), the Secretary, upon the recommendation of the Under Secretary

				for Health, shall—

								(1)designate each Department health care

				facility that, as of January 1, 2005, was operating a Parkinson’s Disease

				Research, Education, and Clinical Center or a Multiple Sclerosis Center of

				Excellence unless the Secretary, on the recommendation of the Under Secretary

				for Health, determines that such facility—

									(A)does not meet the requirements of

				subsection (c);

									(B)has not demonstrated effectiveness in

				carrying out the established purposes of such center; or

									(C)has not demonstrated the potential to carry

				out such purposes effectively in the reasonably foreseeable future; and

									(2)assure appropriate geographic distribution

				of such facilities.

								(c)Minimum

				requirementsThe Secretary

				may not designate a health care facility as a location for a center under

				subsection (a) unless—

								(1)the peer review panel established under

				subsection (d) determines that the proposal submitted by such facility is among

				those proposals which meet the highest competitive standards of scientific and

				clinical merit; and

								(2)the Secretary, upon the recommendation of

				the Under Secretary for Health, determines that the facility has (or may

				reasonably be anticipated to develop)—

									(A)an arrangement with an accredited medical

				school which provides education and training in neurology and with which such

				facility is affiliated under which residents receive education and training in

				innovative diagnosis and treatment of chronic neurodegenerative diseases and

				movement disorders, including Parkinson’s disease, or in the case of Multiple

				Sclerosis Centers, multiple sclerosis disease;

									(B)the ability to attract the participation of

				scientists who are capable of ingenuity and creativity in health-care research

				efforts;

									(C)a policymaking advisory committee composed

				of consumers and appropriate health care and research representatives of the

				facility and of the affiliated school or schools to advise the directors of

				such facility and such center on policy matters pertaining to the activities of

				such center during the period of the operation of such center;

									(D)the capability to conduct effectively

				evaluations of the activities of such center;

									(E)the capability to coordinate, as part of an

				integrated national system, education, clinical, and research activities within

				all facilities with such centers;

									(F)the capability to jointly develop a

				consortium of providers with interest in treating neurodegenerative diseases,

				including Parkinson’s disease, and other movement disorders, or multiple

				sclerosis in the case of Multiple Sclerosis Centers, at facilities without such

				centers in order to ensure better access to state of the art diagnosis, care,

				and education for neurodegenerative disorders, or in the case of Multiple

				Sclerosis Centers, autoimmune disease affecting the central nervous system

				throughout the health care system; and

									(G)the capability to develop a national

				repository in the health care system for the collection of data on health

				services delivered to veterans seeking care for neurodegenerative diseases,

				including Parkinson’s disease, and other movement disorders, or in the case of

				Multiple Sclerosis Centers, autoimmune disease affecting the central nervous

				system.

									(d)Panel(1)The Under Secretary for Health shall

				establish a panel to assess the scientific and clinical merit of proposals that

				are submitted to the Secretary for the establishment of new centers under this

				section.

								(2)(A)The membership of the panel shall consist

				of experts in neurodegenerative diseases, including Parkinson’s disease and

				other movement disorders, and, in the case of Multiple Sclerosis Centers,

				experts in autoimmune disease affecting the central nervous system.

									(B)Members of the panel shall serve as

				consultants to the Department for a period of no longer than 2 years except in

				the case of panelists asked to serve on the initial panel as specified in

				subparagraph (C).

									(C)In order to ensure panel continuity, half

				of the members of the first panel shall be appointed for a period of 3 years

				and half for a period of 2 years.

									(3)The panel shall review each proposal

				submitted to the panel by the Under Secretary and shall submit its views on the

				relative scientific and clinical merit of each such proposal to the Under

				Secretary.

								(4)The panel shall not be subject to the

				Federal Advisory Committee Act.

								(e)Adequate

				fundingBefore providing

				funds for the operation of any such center at a health care facility other than

				a health care facility designated under subsection (b)(1), the Secretary shall

				ensure that—

								(1)the Parkinson's disease center at each

				facility designated under subsection (b)(1) is receiving adequate funding to

				enable such center to function effectively in the areas of Parkinson’s disease

				research, education, and clinical activities; and

								(2)in the case of a new Multiple Sclerosis

				Center, that existing centers are receiving adequate funding to enable such

				centers to function effectively in the areas of multiple sclerosis research,

				education, and clinical activities.

								(f)Authorization of

				appropriations(1)There are authorized to be appropriated

				such sums as may be necessary for the support of the research and education

				activities of the centers established under subsection (a).

								(2)The Under Secretary for Health shall

				allocate to such centers from other funds appropriated generally for the

				Department medical services account and medical and prosthetics research

				account, as appropriate, such amounts as the Under Secretary for Health

				determines appropriate.

								(g)Funding

				eligibility and priority for Parkinson's disease researchActivities of clinical and scientific

				investigation at each center established under subsection (a) for Parkinson's

				disease shall—

								(1)be eligible to compete for the award of

				funding from funds appropriated for the Department medical and prosthetics

				research account; and

								(2)receive priority in the award of funding

				from such account to the extent funds are awarded to projects for research in

				Parkinson's disease and other movement disorders.

								(h)Funding

				eligibility and priority for multiple sclerosis researchActivities of clinical and scientific

				investigation at each center established under subsection (a) for multiple

				sclerosis shall—

								(1)be eligible to compete for the award of

				funding from funds appropriated for the Department medical and prosthetics

				research account; and

								(2)receive priority in the award of funding

				from such account to the extent funds are awarded to projects for research in

				multiple sclerosis and other movement

				disorders.

								.

				(2)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 73 of title 38, United States Code, is

			 amended by inserting after the item relating to section 7328 the

			 following:

					

						

							Sec. 7329. Parkinson’s disease research, education, and

				clinical centers and multiple sclerosis centers of

				excellence.

						

						.

				(b)Effective

			 dateSection 7329 of title

			 38, United States Code, as added by subsection (a), shall take effect on

			 October 1, 2005.

			

